             Case 19-35198 Document 205 Filed in TXSB on 11/05/19 Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                         § Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        § (Jointly Administered)
                                                                       §
                                                                       §

                            NOTICE OF ASSET SALE RESTRUCTURING


       PLEASE TAKE NOTICE that, on September 15, 2019, Sheridan Holding Company II,
LLC and the other above-captioned debtors and debtors in possession (collectively, the “Debtors”)
filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).
       PLEASE TAKE FURTHER NOTICE that, on September 15, 2019, the Debtors filed
the Debtors’ Joint Prepackaged Plan of Reorganized Pursuant to Chapter 11 of the Bankruptcy
Code [Docket No. 10].
        PLEASE TAKE FURTHER NOTICE that, on September 24, 2019, the Debtors filed
the Debtors’ Joint Prepackaged Plan of Reorganized Pursuant to Chapter 11 of the Bankruptcy
Code (Technical Modifications) [Docket No. 103] (as modified, amended, or supplemented from
time to time, the “Plan”).2
       PLEASE TAKE FURTHER NOTICE that, on September 24, 2019, the Debtors filed
the Notice of Proposed Assumption or Assumption and Assignment of Executory Contracts or
Unexpired Leases and Cure Amount [Docket No. 112] (the “Notice of Proposed
Assumption/Assignment”).
       PLEASE TAKE FURTHER NOTICE that, pursuant to the Notice of Proposed
Assumption/Assignment, objections to the proposed assumption or the assumption and assignment
of an Assumed Contract, including any objection relating to cure costs were due to be filed no later
than October 15, 2019.

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2
      Capitalized terms used but not defined in this Notice shall have the meanings ascribed to them in the Plan.
        Case 19-35198 Document 205 Filed in TXSB on 11/05/19 Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan and subject to the
approval of the Debtors’ governing bodies, the Required Consenting Secured Lenders, and the
Purchaser’s board of directors:
       (a)    the Debtors will elect to effectuate the Asset Sale Restructuring and consummate
       the Asset Sale in accordance with the Plan; and
       (b)     the Debtors, subject to the consent of the Required Consenting Secured Lenders,
       intend to sell or transfer substantially all of the Debtors’ assets under the Plan to Crossing
       Rocks Energy Operating, LLC (the “Purchaser”), which shall be the “Purchaser” as defined
       in the Plan and the Notice of Proposed Assumption/Assignment
       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to withdraw this
Asset Sale Election Notice at any time prior to confirmation of the Plan.
       PLEASE TAKE FURTHER NOTICE that, in accordance with the terms set forth in the
Plan, contemporaneously herewith, the Debtors filed the form of Purchase and Sale Agreement
Between Sheridan Holding Company II, LLC, et al. and Crossing Rocks Energy Operating, LLC
(as modified, amended, or supplemented from time to time, the “Asset Purchase Agreement”),
which shall be the Asset Purchase Agreement as defined in the Plan.
       PLEASE TAKE FURTHER NOTICE that, pursuant to the Notice of Proposed
Assumption/Assignment, the Debtors intend to assume and assign to Purchaser the executory
contracts or unexpired leases set forth in the Notice of Proposed Assumption/Assignment (each,
an “Assigned Contract”) pursuant to section 365 of the Bankruptcy Code on the effective date of
the Plan.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Notice of Proposed
Assumption/Assignment, any recipient of this notice may object to the proposed assumption and
assignment of an Assumed Contract, including to adequate assurance of the Purchaser’s future
ability to perform, but excluding the cure amount. Objections must: (i) be in writing; (ii) comply
with the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules; (iii) state, with
specificity, the legal and factual bases thereof, and (iv) be filed by no later than
November 12, 2019 at 2:00 p.m. (prevailing Central Time).

        PLEASE TAKE FURTHER NOTICE that the deadline by which parties in interest may
file any brief in support of confirmation of the Plan and reply to any objections is extended to
November 8, 2019.

       PLEASE TAKE FURTHER NOTICE that, subject to Bankruptcy Court approval and
availability, a hearing to consider final approval of the adequacy of the disclosure statement and
confirmation of the Plan, including the Asset Sale Restructuring, shall be held on November 12,
2019 at 2:00 p.m. (prevailing Central Time).
        PLEASE TAKE FURTHER NOTICE that this notice, the Asset Purchase Agreement,
and the Notice of Proposed Assumption/Assignment remain subject to Bankruptcy Court approval
and other approvals as set forth in this Notice and remain subject to further change and revision in
all respects.


                                                 2
            Case 19-35198 Document 205 Filed in TXSB on 11/05/19 Page 3 of 3



Houston, Texas
November 5, 2019

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                        Steven N. Serajeddini (admitted pro hac vice)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:      (713) 752-4200               601 Lexington Avenue
Facsimile:      (713) 752-4221               New York, New York 10022
Email:          mcavenaugh@jw.com            Telephone:      (212) 446-4800
                                             Facsimile:      (212) 446-4900
Co-Counsel to the Debtors                    Email:          joshua.sussberg@kirkland.com
and Debtors in Possession                                    steven.serajeddini@kirkland.com

                                             -and-

                                             Spencer A. Winters (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
